Citation Nr: 0110017	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral varicose 
veins.

2. Entitlement to service connection for left 
temporomandibular joint disorder.

3. Entitlement to service connection for allergies.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for muscle tension 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to December 
1989.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1999 rating decision of the Regional Office 
(RO) that denied her claims for service connection for the 
disabilities at issue.  

In addition, the Board point outs that the statement of the 
case issued in June 1999 also addressed the issues of service 
connection for residuals of a low back injury and entitlement 
to an increased rating for numbness of the chin and lower 
lip.  However, since the veteran did not submit a substantive 
appeal with respect to these matters, this decision will be 
limited to the issues noted on the preceding page.


REMAND

The veteran asserts that service connection is warranted for 
each disability in issue.  The service medical records 
disclose that the veteran was seen for varicose veins several 
days after she entered service.  There is no further 
reference in the service medical records to complaints or 
treatment for varicose veins.  During a Department of 
Veterans Affairs (VA) examination in November 1998, the 
veteran related that she had noticed varicose veins when she 
was sixteen years old.  The diagnosis was spider veins, 
bilateral, lower extremities.  

The service medical records reveal that the veteran was 
treated for dentofacial deformity.  She underwent surgery 
during service.  In March 1988 had a mandibular sagittal 
Ramus osteotomy, bilateral, with mandibular advancement.  

In a statement dated March 2000, R. M. Paprocki, D.D.S., 
related that he was unable to state within a reasonable 
medical probability that the condition of the veteran's 
temporomandibular joints was causally related to her surgery 
in 1988.  He opined that he believed that the surgery was 
possibly one of the contributing factors to her 
temporomandibular joint dysfunction.  His examination 
associated with this statement reflects diagnoses including 
osteoarthritis, left temporomandibular joint and bilateral 
muscle spasms.  During the hearing, the veteran also referred 
to treatment from Dr. Steven Guelff, an orthodontist, and Dr. 
Gelb.  Records from these medical providers have not been 
associated with the claims folder. 

In October 1997, G. D. Lyle, M.D., reported that the veteran 
had undergone allergy tests that month.  It was found that 
she had severe allergies to dust mists and cockroach dust, as 
well as molds.  An examination has not been conducted to 
determine if the veteran's allergies are related to service.

The veteran also argues that she had upper respiratory 
infections in service and that her symptoms included pain and 
tenderness of the sinuses, as well as headaches.  In December 
1997, M. F. Beltre, M.D., noted that the veteran had sinus 
congestion and diagnosed acute sinusitis and allergic 
rhinitis.  On VA examination of the sinuses in November 1998, 
the veteran related a history of sinusitis.  She stated that 
when she had a flare-up, she went to a doctor for 
antibiotics.  She also indicated that she was receiving 
allergy injections.  The diagnosis of sinusitis, with no 
evidence of disability at this time.  The examiner commented 
that it was his opinion that the veteran's disease originated 
in the sinus.  

The service medical records show that the veteran was seen 
for complaints including headaches in May 1989.  Following a 
VA neurological examination in November 1998, the diagnoses 
were frontal headaches secondary to sinusitis and post-
occipital headaches, muscle tension headaches.  

With respect to the claim for service connection for 
tinnitus, the service medical records show that on an 
audiogram in February 1988, it was reported that the veteran 
was routinely exposed to hazardous noise.  She had complaints 
concerning tinnitus on a few occasions in service.  She 
continued to report tinnitus during the November 1998 VA 
examination, and the examiner commented that the complaint of 
tinnitus might be related to negative resting middle ear 
pressure.  The veteran testified that she was a diesel and 
heavy equipment mechanic in service and was exposed to loud 
noise.  

In short, the Board observes that the veteran has not been 
afforded VA examinations to determine whether her current 
disabilities are related to service.  

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to notify and to assist a claimant in developing the fact 
pertinent to his/her claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for each of her 
claimed disabilities since her discharge 
from service.  The veteran should 
specifically be requested to provide this 
information for Drs. Paprocki, Lyle, 
Guelff, Gelb and Beltre.  After securing 
the necessary release, the RO should 
obtain these records.  

2.  The veteran should be afforded VA 
vascular, dental, ear, nose and throat 
and neurological examinations to 
determine the nature and extent of any 
current disabilities involving varicose 
veins, the left temporomandibular joint, 
allergies, sinusitis, tinnitus and 
headaches.  The claims folder should be 
made available to the examiner for review 
before the examination.  Each examiner 
should be asked to furnish an opinion as 
to whether it is at least as likely as 
not that the condition for which he 
examined the veteran is related in any 
way to service.  The rationale for any 
opinion expressed should be set forth.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


